        Case 1:19-cr-10080-NMG Document 1173 Filed 05/11/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
                v.                              )   Criminal No.: 19-10080-NMG-11
                                                )
 (11) DOUGLAS HODGE,                            )
                                                )
                        Defendant               )

       GOVERNMENT’S RESPONSE TO DEFENDANT’S SUPPLMENTAL
     FILING ADDRESSING CIRCUMSTANCES WARRANTING IMMEDIATE
   ADJUDICATION OF HIS MOTION PURSUANT TO 28 U.S.C. § 2255 (DKT. 1163)

       The government respectfully files this response to defendant Douglas Hodge’s

supplemental filing addressing circumstances warranting immediate adjudication of his motion

pursuant to 28 U.S.C. § 2255.

       The defendant contends that “extraordinary circumstances” exist for this Court to consider

his Section 2255 motion despite the pendency of his appeal, because “the factual record pertaining

to Mr. Hodge’s claims necessarily remains to be developed in the District Court.” Dkt. 1163 at 2.

The government concurs that in the unique circumstances of this case, and given the nature and

timing of defendant’s claims, the need to further develop the factual record in the district court

may qualify as an extraordinary circumstance warranting consideration of a 2255 motion in the

district court while a direct appeal is pending. Cf. United States v. Gordon, 634 F.2d 638, 638 (1st

Cir. 1980) (noting “policy considerations that have led other courts to hold that in the absence of

‘extraordinary circumstances,’ the ‘orderly administration of criminal justice’ precludes a district

court from considering a s 2255 motion while review of the direct appeal is still pending”).

(citations omitted).   Accordingly, the government believes this case presents an unusual

circumstance in which adjudicating the Section 2255 motion first, while the appeals court

proceedings are stayed, would provide a “practical advantage” to the parties and the courts.
        Case 1:19-cr-10080-NMG Document 1173 Filed 05/11/20 Page 2 of 3



Cf. United States v. O’Brien, 229 F. Supp. 3d 114, 115 (D. Mass. 2017) (citation and internal

quotation marks omitted).

       The government notes, however, that the defendant did not seek the government’s assent

to its supplemental filing and the government would not have assented to that filing, which

advances substantive arguments concerning the government’s conduct, and materials produced by

the government, that the government disputes. The government will respond more fully to

defendant’s substantive arguments in its forthcoming opposition to his Section 2255 motion.

                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney

                                              By: /s/ Justin D. O’Connell
                                                  ERIC S. ROSEN
                                                  JUSTIN D. O’CONNELL
                                                  KRISTEN A. KEARNEY
                                                  LESLIE A. WRIGHT
                                                  KARIN M. BELL
                                                  STEPHEN E. FRANK
Dated: May 11, 2020                               Assistant United States Attorneys




                                               2
       Case 1:19-cr-10080-NMG Document 1173 Filed 05/11/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

       Dated: May 11, 2020                         /s/ Justin D. O’Connell
                                                   Justin D. O’Connell
